Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 31 March 2021. Claims 1-7 and 9-19 remain pending and presently under consideration in this application.
Response to Amendment
While the Amendment filed appears to satisfactorily address the rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the previous FINAL office action the merits, as well addressing similar issues in each of claims 3, 7, 12 and 16, the amendments therein to the base independent claim 1 to recite: 
    PNG
    media_image1.png
    20
    189
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    81
    736
    media_image2.png
    Greyscale
, and to claim 11 to recite:

    PNG
    media_image3.png
    40
    481
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    30
    121
    media_image4.png
    Greyscale
,
each introduce new considerations, including but not limited to issues under each of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, AND under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, which cannot be completed in the time allotted even under the After Final Consideration Pilot Program 2.0. As such, the aforementioned amendment does not materially reduce and/or simplify the issue for appeal.
Regarding amended claim 1, the phrase "sterically hindered phenolic antioxidants different from pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate" renders the claims indefinite because the claims include sterically hindered phenolic antioxidants not actually disclosed (those encompassed by "different from pentaerythritol tetrakis 3,5-di-tert-butyl-4-hydroxyhydrocinnamate"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Regarding amended claim 11, the phrase "stabilisers different from sterically hindered phenolic antioxidants" renders the claims indefinite because the claims include stabilisers not actually disclosed (those encompassed by "different from sterically hindered phenolic antioxidants"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722